DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2003/0224033 A1), hereinafter Li.

Regarding claim 1, Li teaches an implantable stent (Fig. 1, paragraphs 34 - 36) comprising ethylene-vinyl acetate (Paragraphs 60 and 107) and bismuth subcarbonate in the amount of about 10% to about 90% (Paragraph 53 indicates about 10% - 40% which anticipates 
Li does not explicitly teach the stent comprising about 9% to about 40% by weight of ethylene-vinyl acetate (EVA).
 However, Li does disclose that increasing EVA content makes the device softer while decreasing the EVA content makes a harder material (Paragraph 60; Paragraph 72 also indicates the amount of biocompatible polymer in general is result affective). Therefore, the EVA content is disclosed to be a result affective variable that changes the softness of the device, and thus the comfort and physical stability of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to comprise about 9% to about 40% by weight as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 2, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent comprising about 10% to about 30% by weight.
However, Li does disclose that increasing the EVA content makes the device softer while decreasing the EVA content makes a harder material (Paragraph 60; Paragraph 72 also indicates the amount of biocompatible polymer in general is result affective). Therefore, the EVA content is disclosed to be a result affective variable that changes the softness of the device, and thus the comfort and physical stability of the device. Therefore, it would have been obvious to one In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 3, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent comprising about 15% to about 25% by weight of EVA.
However, Li does disclose that increasing EVA content makes the device softer while decreasing the EVA content makes a harder material (Paragraph 60; Paragraph 72 also indicates the amount of biocompatible polymer in general is result affective). Therefore, the EVA content is disclosed to be a result affective variable that changes the softness of the device, and thus the comfort and physical stability of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to comprise about 15% to about 25% by weight as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 4, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent comprising about 24% by weight of EVA.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 5, Li substantially discloses the invention as claimed. As previously stated, Li teaches a bismuth subcarbonate additive in the range of about 10% to about 40%. Li does not explicitly disclose the range of about 30% to about 50% by weight.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Li from between about 10% to about 40% to between about 30% and about 50% of additive as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Li from between about 10% to about 40% to between about 35% to about 45% of additive as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 7, Li substantially discloses the invention as claimed. As previously stated, Li teaches a bismuth subcarbonate additive in the range of about 10% to about 40%. Therefore, Li teaches comprising about 40% by weight of bismuth subcarbonate.

Regarding claim 8, Li substantially discloses the invention as claimed. Further, as Li teaches an analogous stent device to solve the same problem as the Applicant and the same claimed composition of materials, it would be inherent that the device as taught by Li would have a density between about 0.933 to about 0.952 g/cm3 since density is a property inherent to the materials used to comprise the stent.

oC to about 82oC.
Li does teach using plasticizers to reduce the processing temperature (although processing temperature and softening temperature may be different, it is inherent that softening temperature would also be adjusted as well) to about 80oC to about 90oC (Paragraph 96).
Li also teaches forming the device in relation to the softening temperature of polymer components, and it further being desirable to process the stent at a sufficiently low temperature to avoid degradation of therapeutic agents (Paragraph 18).
Therefore, as Li teaches a device capable of having an adjusted processing temperature (although processing temperature and softening temperature may be different, it is inherent that softening temperature would also be adjusted as well) and also discloses the necessary processing temperature of the device being a result affective variable, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li by making stent have a softening temperature of about 39 to 82oC as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, Li substantially discloses the invention as claimed. Li does not explicitly disclose the stent having a softening temperature of about 45oC.
Li does teach using plasticizers to reduce the processing temperature (although processing temperature and softening temperature may be different, it is inherent that oC to about 90oC (Paragraph 96).
Li also teaches forming the device in relation to the softening temperature of polymer components, and it further being desirable to process the stent at a sufficiently low temperature to avoid degradation of therapeutic agents (Paragraph 18).
Therefore, as Li teaches a device capable of having an adjusted processing temperature (although processing temperature and softening temperature may be different, it is inherent that softening temperature would also be adjusted as well) and also discloses the necessary processing temperature of the device being a result affective variable, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li by making stent have a softening temperature of about 45oC as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 11 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Hossinay et al. (US 2007/0020381 A1), hereinafter Hossinay.

Regarding claim 11, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent having a tensile stress of about 11 to about 26 MPa.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Li to have a high tensile strength polymer. Doing so would still allow for release of therapeutic agents and would improve durability during delivery and expansion of the stent (recognized in Paragraph 47 of Hossinay).
Li and Hossinay still do not disclose a tensile stress of about 11 to about 26 MPa. However, as previously stated, Hossinay does teach having a polymer with a high tensile strength being desirable to increase durability during delivery and expansion of the stent (Paragraph 47). Therefore, the tensile strength of the stent is disclosed to be a result affective variable affecting its durability during use. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li/Hossinay to comprise a high tensile strength of about 11 to about 26 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 12, the combination of Li and Hossinay substantially discloses the invention as claimed. Li does not explicitly teach the stent having a tensile stress of about 20 MPa.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Li to have a high tensile strength polymer. Doing so would still allow for release of therapeutic agents and would improve durability during delivery and expansion of the stent (recognized in Paragraph 47 of Hossinay).
Li and Hossinay still do not disclose a tensile stress of about 20 MPa. However, as previously stated, Hossinay does teach having a polymer with a high tensile strength being desirable to increase durability during delivery and expansion of the stent (Paragraph 47). Therefore, the tensile strength of the stent is disclosed to be a result affective variable affecting its durability during use. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li/Hossinay to comprise a high tensile strength of about 20 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 13 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Gregorich et al. (US 2008/0255657 A1), hereinafter Gregorich.


In the same field of endeavor, Gregorich teaches a stent (Figs. 9A - 9D; Paragraph 3) with a similar composition (Paragraphs 95 and 9). Gregorich further teaches choosing stent materials to have high flexibility (i.e. elastic modulus; Paragraph 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have make the stent of Li be highly flexible (flexibility is inversely related to elastic modulus). Doing so would not affect the function of the stent, and would also allow for improved delivery of the stent through tortuous passage ways (Paragraph 34).
Li and Gregorich do not explicitly disclose an elastic modulus of about 15 to 123 MPa. However, as previously stated, Gregorich does teach materials with high flexibility (flexibility is inversely related to elastic modulus) to improve delivery of the stent (Paragraph 34). Therefore, the elastic modulus of the stent is disclosed to be a result affective variable impacting the deliverability of the stent. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li/Gregorich to comprise an elastic modulus of about 15 to about 123 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


In the same field of endeavor, Gregorich teaches a stent (Figs. 9A - 9D; Paragraph 3) with a similar composition (Paragraphs 95 and 9). Gregorich further teaches choosing stent materials to have high flexibility (i.e. elastic modulus; Paragraph 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have make the stent of Li be highly flexible (flexibility is inversely related to elastic modulus). Doing so would not affect the function of the stent, and would also allow for improved delivery of the stent through tortuous passage ways (Paragraph 34).
Li and Gregorich do not explicitly disclose an elastic modulus of about 50 MPa. However, as previously stated, Gregorich does teach materials with high flexibility (flexibility is inversely related to elastic modulus) to improve delivery of the stent (Paragraph 34). Therefore, the elastic modulus of the stent is disclosed to be a result affective variable impacting the deliverability of the stent. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li/Gregorich to comprise an elastic modulus of about 50 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Merk et al. (US 2017/0027682 A1), as evidenced by Gent (On the Relation between Indentation Hardness and Young's Modulus).

Regarding claim 17, Li teaches an implantable stent (Fig. 1, paragraphs 34 - 36) comprising ethylene-vinyl acetate (Paragraphs 60 and 107) and bismuth subcarbonate in the amount of about 10% to about 90% (Paragraph 53 indicates about 10% - 40% which anticipates a range of 10% to 90%). Li also teaches using 65.75 wt% or 52.75 wt% of ethylene-vinyl acetate by example (Paragraph 107).
Li does not explicitly teach the stent comprising about 9% to about 40% by weight of ethylene-vinyl acetate (EVA).
 However, Li does disclose that increasing EVA content makes the device softer while decreasing the EVA content makes a harder material (Paragraph 60; Paragraph 72 also indicates the amount of biocompatible polymer in general is result affective). Therefore, the EVA content is disclosed to be a result affective variable that changes the softness of the device, and thus the comfort and physical stability of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to comprise about 9% to about 40% by weight as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In the same field of endeavor, Merk teaches a stent (Fig. 94; Abstract). Merk further teaches using a polymer inner layer made with a lower durometer than an outer layer (Figs. 72 and 73; Paragraph 318 indicates a second outer tube 512 disposed around an inner tube 500, the outer tube having a higher durometer than the inner tube; durometer being analogous to stiffness and elastic modulus as disclosed in the abstract of Gent; also see Example 5 in Paragraph 328).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Li to comprise an inner layer having a first elastic modulus value and an outer layer having a second elastic modulus value, the second elastic modulus value being greater than the first elastic modulus value. Doing so would be advantageous in creating a smooth stent to reduce stagnation points in the stent (Paragraph 13 of Merk).

Regarding claim 18, the combination of Li and Merk substantially discloses the invention as claimed. Merk further discloses the inner layer having a durometer of 20 Shore A and the outer layer having a durometer of 25 Shore A (Paragraph 328). Further, as previously stated, Li teaches the hardness (i.e. modulus) of the polymers may be readily changed (Paragraphs 54 and 63).

However, Merk does teach selecting polymers of different durometer to ensure good contact between the stent layers (Paragraph 14). As such, the durometer (and thus the elastic modulus, as evidenced by Gent) of the polymer layers of the stent is disclosed to be a result affective variable impacting the structural integrity and manufacturing of the device. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li and Merk to comprise the first elastic modulus value being about 0.5 MPa to about 50 MPa and the second elastic modulus value is about 100 MPa to about 200 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 17, Applicant argues Li fails to teach “ethylene-vinyl acetate in an amount of about 9% to about 40% by weight” and one of ordinary skill in the art would not be motivated to modify the EVA content of Li to be within the claimed range.
However, Li discloses examples of in which the wt% of EVA is varied (Paragraphs 107) and also discloses generally that the amount of biocompatible polymer (in this case the polymer being EVA) is result affective (Paragraph 72), which indicate that Li clearly 
Lastly, absent facts or evidence to prove the contrary, prior art is presumed to be operable and enabling. See MPEP 2121 and 716.07.
Applicant further argues one of ordinary skill in the art would not reduce EVA content from the 52.75% disclosed in Li, to the claimed range of 9% to 40%.
While Li does not disclose the same relationship between EVA and patient pain/comfort as Applicant discusses, the fact that Applicant has recognized another advantage (e.g. increased comfort from certain EVA contents) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In other words, Li does not need to provide the same motivation as Applicant in order for the claimed range to be obvious.
In the instant case, Li is relied upon to teach that such variables are result affective with Paragraph 60 in particular indicating the relationship between EVA and stent hardness. Further, Li provides no teaching against making the stent harder, nor is stent comfort the only objective Li seeks to achieve. For example, a harder stent may be more durable or more suited to certain areas in the body. Additionally, changing the amount of polymer in the stent may affect the release rate of therapeutic agents, and generally contributes to optimization of the device for certain applications (Paragraph 72 of Li).

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, Examiner believes the relationship between stent hardness and patient comfort for stents implanted in sensitive areas, including ureteral stents, would have been obvious to a person of ordinary skill in the art before the effective filling date and does not constitute hindsight.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chappa (US 2008/0075779 A1) teaches a stent coating comprising 35 wt% PEVA (Paragraph 104).
De Carvalho et al. (US 2005/0113806 A1) teaches a graft coating comprising 2 to 30% EVA (Paragraph 166).
Liu et al. (Evaluation of two polymeric blends [EVA/PLA and EVA/PEG] as coating film materials for paclitaxel-eluting stent application) discloses varying EVA content in stents (Table 1 in particular).
Baer et al. (Thermomechanical Properties, Collapse Pressure, and Expansion of Shape Memory Polymer Neurovascular Stent Prototypes) discloses the inherent relationship between softening and processing temperature of polymers in stents.
Tanbaca et al. (Mechanical Behavior of Fully Expanded Commercially Available Endovascular Coronary Stents) teaches the relevance of elastic modulus (i.e. stiffness) as a result effective variable in stents (See Discussion section).
Clarke (US 2012/0010691 A1) teaches the relationship between Vicat softening temperature and processing temperature in the same scenario as Li, that is, imbedding therapeutic agents into the stent (Paragraph 39 in particular).]

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781